Citation Nr: 0921547	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967, and from December 1969 to January 1972.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected posttraumatic stress disorder (PTSD).  
After reviewing the Veteran's claims folders, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

In addition, given the passage of time in this matter, the 
Board finds that the Veteran's recent treatment records 
should be obtained, and that he should be scheduled for a VA 
examination to ascertain the current severity of his service-
connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  In making 
this determination, the Board notes that in a statement 
received in March 2009, the Veteran stated that his PTSD had 
"gotten worst." 

Accordingly, the case is remanded for the following actions:

1. The RO must provide notice that meets 
the requirements set out in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
including notice that the Veteran must 
provide or request that VA obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic code; notice of the assignment 
of disability evaluations and effective 
dates; and notice of the types of 
evidence available to establish 
entitlement to an increased evaluation.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected PTSD, since October 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

3.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
Veteran's psychological, social, and 
occupational functioning.  The examiner 
must also elicit from the Veteran and 
record for clinical purposes, a full work 
and educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his PTSD.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

